Citation Nr: 0931695	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected 
left knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals, left knee injury, with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and O.G.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1976 to June 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the Waco, Texas Department of Veterans 
Appeals (VA) Regional Office (RO).  In February 2005 a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In July 2007, a videoconference hearing was held 
before the undersigned.  Transcripts of both hearings are 
associated with the claims file.  In October 2007, these 
matters were remanded for further development.  In July 2009, 
the Board received additional evidence without a waiver of RO 
consideration, however such evidence is essentially 
duplicates of evidence that was previously in the record and 
had already been considered.  Included with the evidence is a 
statement from the Veteran appearing to raise a claim of 
service connection for bilateral pes planus.  That matter is 
referred to the RO for clarification/any appropriate action.

The issue of entitlement to a rating in excess of 20 percent 
for residuals, left knee injury with chondromalacia is being  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

A right knee disability was not manifested in service; right 
knee arthritis was not manifested in the first postservice 
year; and the Veteran's current right knee disability is not 
shown to be related to his service or to have been caused or 
aggravated by his service connected left knee disability. 

CONCLUSION OF LAW

Service connection for a right knee disability, including as 
secondary to a service connected left knee disability, is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in February 2004, October 2004, and November 2007 
the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although complete VCAA 
notice was not provided to the Veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given (curing any notice timing 
defect).  See June 2009 supplemental statement of the case 
(SSOC).  He is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent postservice treatment 
records and Social Security Administration (SSA) records.  
The RO arranged for examinations in March 2004, July 2005, 
and December 2008.  The Veteran has not identified any 
evidence pertinent in this matter that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within a specified period 
of time following a veteran's discharge from active duty (one 
year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  Disability that is proximately due to or the 
result of a service-connected disease or injury shall [also] 
be service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he injured his right knee during 
active service, and that his current right knee disability is 
either related to such incident, or was caused or aggravated 
by his service-connected left knee disability.

The Veteran's STRs are silent for complaints, symptoms, or 
diagnosis of a right knee disability.  They do not show 
treatment for a right knee injury or residuals.  Service 
connection has been established for residuals of a left knee 
injury in service.  

On March 2004 VA examination, the Veteran reported pain and 
stiffness in his right knee with prolonged bending and 
standing.  Physical examination of the right knee revealed 
normal range of motion without pain; normal gait; and no 
abnormal weight bearing.  X-rays were interpreted as showing 
"minimal marginal osteophyte formation of the patellae and 
the medial tibial condyles, no definite joint space 
narrowing, no evidence of joint effusions."  The diagnosis 
was patellofemoral pain syndrome.  The examiner opined:

"The Veteran reports he injured both knees at the same 
time, however, [the] right knee condition was not found 
in his records.  It is less likely than not that right 
knee condition is secondary to left knee condition."

On July 2005 VA examination, the Veteran reported that he 
injured his right knee along with his left knee while in 
service, and that such injury resulted in his medical 
discharge.  He indicated that he currently experiences 
constant pain, stiffness, painful range of motion and painful 
weightbearing.  Physical examination revealed full painless 
active and passive range of motion.  The examiner opined:

"The etiology of his right knee condition is that of 
mild degenerative joint disease based on previous X-
rays, which are more consistent with the [Veteran's] age 
of 54, and less likely than not related to any injury or 
related to any left knee condition as a result of the 
military service.  There was no evidence of complaint of 
the right knee in his military records during his 
medical board proceedings.  To restate the opinion, it 
is less likely than not that the right knee condition is 
proximately the result of his service-connected left 
knee condition."

A September 2005 VA right knee X-ray shows minor degenerative 
spurring, articular surface patella; question of loose body 
overlying patellofemoral joint space.

Records from D. J. S., MD, as well as from Providence Family 
Health Clinic from 2006 to 2007 do not show any specific 
treatment for right knee disability.  Records from SSA also 
do not show any specific treatment for right knee disability.

Statements from the Veteran's sister and from his friend R. 
B., Jr. attest to the fact that the Veteran had swollen knees 
upon his return from basic training.

On December 2008 VA examination, the Veteran presented 
walking with an antalgic gait and using a cane for support.  
He reported intermittent sharp pain, persistent with a dull 
ache, but he denied any locking or giving away of the right 
knee.  He reported difficulty with stepping up onto or down 
from curbs.  Physical examination revealed no effusion, 
edema, or redness; range of motion was within normal limits; 
there was no noted instability; there was no medial or 
lateral joint line tenderness.  X-rays were interpreted as 
showing no osteophytes of the patella; patellar tracking was 
true in the trochlear groove as seen on the Merchant view; on 
the lateral view, there was a question of a small, thin, 
loose body in the patellofemoral space.  The examiner opined:

"It is less likely than not that the right knee pain is 
related to the left knee injury, or that it is service 
connected.  The reasoning for this is that the history 
that he gives today about the nature of the injury is 
contradicted by the notations in the medical records and 
the notation in the summary for the Medical Board.  
There is no documentation of a right knee problem or 
right knee injury during time in service.  There is no 
notation of right knee difficulty on his exit physical 
examination, which was done prior to his Medical Board 
and his discharge.

Secondly, he has good range of motion of the right knee 
and his X-ray is normal for his age.  Also the 
radiographs done on September 15, 2005 were essentially 
normal."

As there is no medical evidence of a chronic right knee 
disability in service, and no medical evidence of 
degenerative changes of the right knee prior to 2005, service 
connection for a right knee disability on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for right knee arthritis as chronic 
disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

While the Veteran may still establish direct service 
connection for his current right knee disability if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  The is no 
competent (medical) evidence of record that relates the 
Veteran's right knee disability to his service.  In fact the 
disability has consistently been found to be related to the 
aging process.  Significantly also, a lengthy interval of 
time between service and the initial postservice clinical 
manifestation of a disability (here some 28 years) for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

There are three threshold requirements that must be met to 
substantiate a secondary service connection:  (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met; as right knee mild degenerative joint 
disease is diagnosed.  (2) Evidence of a service-connected 
disability.  This requirement is also met, as residuals of a 
left knee injury are service connected. and (3) Competent 
evidence of a nexus between the service-connected disability 
and the disability for which secondary service connection is 
claimed.
The only competent (medical) evidence of record that 
addresses the matter of a nexus between the Veteran's mild 
degenerative joint disease in the right knee and his service 
connected left knee disability is in the reports of VA 
examinations.  The examiners each found that the Veteran's 
mild right knee degenerative joint disease is related to the 
aging process, and not to his service-connected left knee 
disability, or otherwise to his service.  The examiners were 
familiar with the history of the claimed disability, and 
identified a more likely, nonservice-related, etiology for 
the right knee disability (i.e., the aging process).  Their 
opinions are probative evidence in the matter at hand.  As 
the Veteran has not submitted any competent evidence to the 
contrary, they are persuasive.  

The opinions of the Veteran, his sister, and his friend, R. 
B., Jr., relating his  right knee disability to his service 
or to his service connected left knee disability are not 
competent evidence.  As laypersons, they are not competent to 
offer an opinion regarding the etiology of a disability of 
insidious onset; that is a medical question requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
45 (1992); see also Jandreau v. Nicholson, 492 F3d. 1372 
(Fed. Cir. 2007).  The preponderance of the evidence is 
against the Veteran's claim; accordingly, the benefit-of -
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, is 
denied.


REMAND

The October 2007 Board remand directed the RO to arrange for 
the Veteran to be examined by a specialist to determine the 
current severity of his service-connected left knee 
disability.  In addition to the examination, the examiner was 
to offer an opinion as to whether the Veteran's service 
connected left knee disability renders him incapable of 
obtaining and maintaining gainful employment.  Notably, the 
December 2008 examination did not address such issue.  As the 
action ordered in the Board's December 2008 Remand was not 
completed, this matter must be remanded, once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998)(a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders).

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The Veteran has not received notice 
that is fully Vazquez-compliant, and has not shown 
familiarity with what is needed to substantiate this claim.

Notably, where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  Regarding his service connected left 
knee disability, the RO must provide the 
Veteran the specific notice required in 
increased compensation claims, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and afford him 
opportunity to respond.
2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service connected left knee disability.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
must include range of motion studies of 
the knee with notation of any additional 
limitations of motion due to pain.  The 
examiner must note whether there is 
instability or subluxation and, if so, the 
degree of such impairment.  All functional 
limitations resulting from the left knee 
disability should be identified.  The 
examiner should also offer an opinion as 
to whether or not the Veteran's service 
connected left knee disability impairs his 
ability to obtain and maintain gainful 
employment (and if so, to what extent).  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


